                Case 5:21-sw-00027-JLT Document 5 Filed 04/09/21 Page 1 of 1

 1

 2

 3

 4

 5

 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   IN THE MATTER OF THE APPLICATION               CASE NO:       5:20-SW-147-JLT
     OF THE UNITED STATES OF AMERICA                               5:21-SW-11-JLT
10   FOR SEARCH WARRANTS CONCERNING                                5:21-SW-12-JLT
     VARIOUS PROPERTY AND THINGS.                                  5:21-SW-15-JLT
11                                                                 5:21-SW-16-JLT
                                                                   5:21-SW-26-JLT
12                                                                 5:21-SW-27-JLT

13                                                  [PROPOSED] ORDER TO UNSEAL SEARCH
                                                    WARRANTS AND SEARCH WARRANT
14                                                  AFFIDAVITS
15

16         Upon application of the United States of America and good cause having been shown,
17         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
18

19 IT IS SO ORDERED.

20     Dated:     April 9, 2021                        _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
30
